 Case 2:19-cv-00429-SVW-MRW Document 55 Filed 03/05/19 Page 1 of 3 Page ID #:495



1    David A. Cohen (Admitted Pro Hac Vice)
     The Basil Law Group, P.C
2
     1270 Broadway, Suite 305
3    New York, NY 10001
     917-512-3066
4    davidacohen@rjbasil.com
5                                   UNITED STATES DISTRICT COURT
                                   CENTRAL DIVISION OF CALIFORNIA
6

7
     NOAH BANK, ET AL.,                                 Case No.: 2:19-cv-00429-SVW-MRW

8                    Plaintiff,                         MEMORANDUM IN OPPOSITION TO
                                                        EX PARTE APPLICATION
9    vs.

10   SUNDAY JOURNAL USA CORPORATION,
     ET AL.,
11

12
                     Defendants.
13

14                                           INTRODUCTION
15
            Plaintiff Noah Bank, by and through its counsel, The Basil Law Group, P.C.,
16
     opposes the ex parte application of counsel for defendants Sunday Journal USA Corporation and
17
     Y&L Media, Inc. to appear by telephone for the scheduled March 11, 2019 status conference.
18

19   Plaintiff’s opposition, however, is solely on account of counsel’s failure to comply with the

20   Local Rules of this Court requiring him to confer with counsel for plaintiff prior to filing his ex
21   parte motion.
22
            That being said, plaintiff will withdraw its opposition if the Court allows the undersigned
23
     counsel for plaintiff to also appear by telephone for the scheduled Status Conference, which will
24
     save all parties considerable expense while allowing the Court to hear from all parties regarding
25
     the matters before the Court.
26

27
     //

28   //
     MEMORANDUM IN OPPOSITION TO EX PARTE APPLICATION - 1
 Case 2:19-cv-00429-SVW-MRW Document 55 Filed 03/05/19 Page 2 of 3 Page ID #:496



1                                               ARGUMENT
2           The ex parte application failed to comply with L.R. 7-19.1, which provides that “[i]t shall
3    be the duty of the attorney so applying [for the ex parte application] (a) to make reasonable, good

4
     faith efforts orally to advise counsel for all other parties, if known, of the date and substance of
     the proposed ex parte application and (b) to advise the Court in writing and under oath of efforts
5
     to contact other counsel and whether any other counsel, after such advice, opposes the
6
     application.”
7
            Unfortunately, counsel failed to comply with the requirements of L.R. 7-19.1. Counsel
8
     did not make any attempt to confer with counsel for plaintiff regarding his proposed ex parte
9    application. Nor did counsel advise the Court in writing whether his application was opposed.
10   Notably, the failure to comply with the Local Rules regarding an ex parte application,
11   specifically the failure to “adequately meet and confer prior to submitting” the ex parte
12   application has been held to constitute a basis for denying the application “on this ground alone.”

13
     Sequal Tech., Inc. v. Stern, 2012 WL 474464, *1 (S.D. Cal. Feb. 14, 2012). Had counsel sone
     so, a joint application would have been filed.
14
            However, despite the failure of counsel to comply with L.R. 7-19.1, plaintiff does not
15
     object to the substance of his application. Plaintiff does not take issue with counsel’s
16
     representation that attending the Status Conference would constitute a “hardship” for counsel,
17
     who resides on the East Coast. Nor does plaintiff dispute that an appearance by telephone would
18   be appropriate for this specific conference.
19          These same considerations militate in favor of allowing the undersigned counsel for
20   plaintiff to also attend the Status Conference by telephone. Counsel for plaintiff is scheduled to
21   attend a court-ordered hearing on March 12, 2019 in New York Supreme Court for Queens

22
     County in the case of Chang Hyun Kim v. W&W International LL et al., Index No. 700948/2017
     regarding counsel’s motion for summary judgment filed in that case. Attending the Status
23
     Conference before this Court at 3:00 p.m. PST would require counsel to take a “red eye” flight to
24
     New York in order to attend the summary judgement hearing in Queens the following morning.
25
     Plaintiff submits that such schedule does, in fact, constitute a hardship. Plaintiff also submits
26
     that allowing out-of-state counsel to attend the Status Conference by telephone would be
27   appropriate in this instance.
28
     MEMORANDUM IN OPPOSITION TO EX PARTE APPLICATION - 2
 Case 2:19-cv-00429-SVW-MRW Document 55 Filed 03/05/19 Page 3 of 3 Page ID #:497



1                                             CONCLUSION
2           For the reasons stated above, plaintiff Noah Bank opposes the pending ex parte
3    application but would withdraw its opposition if the Court allows plaintiff’s out-of-state counsel

4
     leave to attend the Status Conference by phone.

5

6
                    Dated this 5th day of March 2019.
7

8                                                         Respectfully submitted,

9
                                                          /s David A. Cohen
10                                                           David A. Cohen
                                                             The Basil Law Group, P.C.
11
                                                             1270 Broadway, Suite 305
12                                                           New York, NY 10001
                                                             (917) 512-3066
13

14

15                                    CERTIFICATE OF SERVICE

16          I, David A. Cohen, certify that on March 5, 2019, I caused a true and correct copy of the
17
     foregoing to be served upon all counsel of record through the Court’s ECF filing system.
18
                                                          /s/ David A. Cohen_________________
19                                                            David A. Cohen
20

21

22

23

24

25

26

27

28
     MEMORANDUM IN OPPOSITION TO EX PARTE APPLICATION - 3
